Citation Nr: 0017985	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  95-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for left 
calf cramping.  


REPRESENTATION

Appellant represented by:	AMVETS



INTRODUCTION

The veteran served on active duty from August 1973 to 
December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

Service-connected left leg cramping is manifested primarily 
by recurrent left leg calf cramps initiated by plantar 
stretching of the left ankle; physical examination is 
essentially negative.  


CONCLUSION OF LAW

A compensable rating for left calf cramping is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.56, (1999), and 4.56 and 4.73, Diagnostic Code 
5211 (effective prior to an on and after July 3, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was involved in a motorcycle accident in January 
1981 and suffered a serious contusion to his left calf.  
Subsequently dated records show periodic complaints of 
chronic cramping in the left leg variously assessed as 
myositis of the left calf and tight heel cords.  Possible 
chronic compartment syndrome was noted in January 1982, but a 
February 1982 treatment visit resulted in a notation that 
there was no evidence of this disorder.  

VA examination report of November 1993 shows that the veteran 
complained of occasional cramps in the left leg usually at 
night, but also during the daytime with plantar flexion of 
the left foot.  Physical examination reflected that the 
veteran's gait was normal, and the veteran was able to walk 
on his heels or tiptoes.  No abnormalities were identified.  
The diagnosis was cramps of the left calf on plantar flexion 
of the left foot, occasional.  

In June 1994, service connection for left calf cramping was 
established, and a noncompensable rating was assigned.  

On VA arteries examination in May 1995, the veteran reported 
that his left leg gave out if he walked a few feet down a 
ramp or jogged over 5 or 10 minutes.  He could walk on a flat 
surface for half of a mile before the onset of symptoms.  
Vascular examination showed that all peripheral pulses in the 
lower extremities were normal.  There were no varicose veins 
in the lower extremities.  Additionally, there was no 
evidence of thrombophlebitis.  There was no redness of the 
skin and no areas of increased warmness.  There was no true 
Homan's sign.  On neurological examination, there was no 
evidence of peripheral alcoholic neuropathy.  Deep tendon 
reflexes were normal.  Sensation was normal.  There was no 
Babinski.  The assessment was history of chronic left lower 
extremity symptoms, thrombophlebitis not present, no 
peripheral arterial disease or alcoholic peripheral 
neuropathy.  There was no circulatory disease of the lower 
extremities present.  

On VA muscles examination, also in May 1995, the veteran 
reported cramping of the left calf with stretching of the 
ankle with plantar flexion.  He indicated that this occurred 
about once a week and that he had to get up and walk around 
which relieved the cramping.  He took no medication for this 
condition.  He had never had varicose veins, injection, or 
signs of phlebitis.  His posture and gait were normal.  He 
could walk on his heels or tiptoes.  Range of motion of the 
knees was from 0 to 135 degrees.  There was no effusion and 
the knees were stable to stress.  There was full normal range 
of motion of the ankle joints.  Circumference of the thigh 
and calf was equal bilaterally.  There was no calf 
tenderness.  There was no tissue loss, scar tissue, 
adhesions, damage to the tendons, damage to the bones, 
joints, or nerve.  Strength was considered to be normal.  
There was no evidence of pain.  There was no evidence of 
muscle hernia.  No varicose veins were seen, and there was do 
deep calf tenderness on either side.  The diagnosis was 
recurrent left calf cramps initiated by plantar stretching of 
the left ankle with no evidence of deep thrombophlebitis.  


Criteria and Analysis

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, supra 
at 58.  

Under Diagnostic Code 5311(muscles of the calf), which 
includes flexion of the foot and knee, a noncompensable 
evaluation is warranted for slight muscle disability, a 10 
percent evaluation is warranted for moderate muscle 
disability, and a 20 percent evaluation is warranted for 
moderately severe muscle disability.

The factors to be considered in the evaluation of 
disabilities, residual to healed wounds involving muscle 
groups due to gunshot or other trauma, are found in 38 C.F.R. 
§ 4.56.  The Board also notes that the provisions regarding 
the rating of muscle injuries were amended in 1997, but as 
the amendments have not resulted in any major substantive 
change in the manner in which disability due to muscle 
injuries is rated, the Board will note only the criteria of 
the new regulations.  The factors establishing a slight 
disability of the muscles include:

Type of injury: Simple wound of muscle without debridement or 
infection.

History and complaint:  Service department record of wound of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results.  No consistent 
complaint of cardinal signs or symptoms of muscle disability, 
such as loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.

Objective findings:  Minimum scar.  No evidence of fascial 
defect, atrophy or of impaired tonus.  No significant 
impairment of function and no metallic fragments retained in 
muscle tissue.

The factors establishing a moderate disability of the muscles 
include:

Type of injury:  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement or prolonged infection.

History and complaint:  Service department record or other 
sufficient evidence of in-service treatment of wound.  Record 
of consistent complaint of one or more of the cardinal signs 
or symptoms of muscle disability, such as loss of power, 
weakness, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue, affecting the particular functions controlled by the 
injured muscles.

Objective findings:  Entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

The factors establishing a moderately severe disability of 
muscles include:

Type of injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection or sloughing 
of soft parts, and intermuscular cicatrization.

History and complaint:  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs or symptoms of muscle disability, such as loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and, if present, evidence of inability to keep up with work 
requirement.

Objective findings:  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

A review of the VA examinations of record from 1993 and 1995 
disclose no muscle hernia or tissue loss.  There is no 
evidence of adhesions or apparent damage to the muscle or 
bone.  There is no evidence of fascial defect, atrophy, 
impaired tone, impaired function, or retained metallic 
fragments.  The Board concludes that these physical findings 
are slight at best warranting a noncompensable rating under 
DC 5311.  A higher evaluation of 10 percent is not warranted 
unless there is evidence of moderate disability.  This would 
include through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service records or other evidence would show consistent 
complaint of loss of power, weakness, lowered threshold of 
fatigue, fatigue-like pain, impairment of coordination, or 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Findings would typically 
include small entrance or exit scars indicating a short 
missile track, together with some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  As there is no evidence of any of these 
manifestations of a moderate muscle injury, a 10 percent 
rating is not warranted.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant. 38 
U.S.C.A. § 5107(b). However, for the reasons discussed above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to an increased 
rating for left calf cramping.  The Board also finds that the 
current evaluation contemplates the symptomatology and 
resulting impairment demonstrated in the medical evidence of 
record.  The Board concurs with the RO that there are no 
unusual or exceptional factors such as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b) (1) (1999).  

Final Note

The Board concludes by noting that in evaluating the 
veteran's disabilities at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with the 
Court's recent decision in Fenderson v. West , 12 Vet. App. 
119 (1999).  As the Board has not herein assigned any 
increase in the assigned evaluations, and as the effective 
date of the assigned evaluations is established in tandem 
with the effective date of service connection, the question 
of staged ratings is not at issue:  The veteran is in receipt 
of one continuous percentage rating.  Fenderson, supra.  


ORDER

A compensable rating for left calf cramping is not warranted.  



		
	T. H. Smith
	Member, Board of Veterans' Appeals



 

